


COURT OF APPEAL FOR ONTARIO

CITATION:

Aitken v. Unifund
    Assurance Company, 2012 ONCA 641

DATE: 20120925

DOCKET: C54517

Lang, Epstein and Hoy JJ.A.

BETWEEN

James Leo John Aitken and Carole Mary-Lyn Aitken

Applicants (Respondents)

and

Unifund Assurance Company

Respondent (Appellant)

John F. Graham, for the appellant

Laird S.S. Scrimshaw, for the respondents

Heard: April 5, 2012

On appeal from the judgment of Justice B.R. Warkentin of
    the Superior Court of Justice dated September 29, 2011, with reasons reported
    at 2011 ONSC 1809.

Epstein
    J.A.:

[1]

This appeal concerns an insurers duty to defend.  The respondents,
    James and Carole Aitken, were insured under a homeowners insurance policy
    issued by the appellant insurer, Unifund Assurance Co. A claim was advanced by against
    the Aitkens in relation to alleged misrepresentations they made in the course
    of the sale of their home.  When the Aitkens advised Unifund of the claim,
    Unifund took the position that it had no duty to defend.  The Aitkens brought
    an application for a declaration that Unifund had a duty to defend and to indemnify
    them.  The application judge made a declaration that Unifund has a duty to
    defend and ordered that the issue of the duty to indemnify be left until trial.
    Unifund appeals.

[2]

For the reasons that follow, I would dismiss the appeal.

A.

the facts

[3]

The Aitkens purchased a home in Thunder Bay in 1999. On October 27,
    2008, they sold it. In connection with the sale, the Aitkens completed a
    document known as a seller property information statement (SPIS) in which
    they made a number of representations regarding the property.

[4]

On September 10, 2009, the purchaser of the property commenced an action
    (the Main Action) against the Aitkens and the company that performed the home
    inspection on his behalf.  As against the Aitkens the purchaser claimed that in
    the SPIS the Aitkens not only intentionally failed to disclose a series of problems
    with the house, including a leaky roof and basement, bad wiring, and the
    improper removal of load-bearing walls, but also had taken steps to disguise
    these problems prior to the sale. In addition, the purchaser claimed that the
    Aitkens knowingly misrepresented that they had obtained building permits for renovations
    they had performed on the house.

[5]

The Aitkens filed a statement of defence on September 22, 2009. 
    Examinations for discovery commenced in early April 2010; further discoveries
    were set for February 2011.

[6]

On March 30, 2010, the Aitkens notified Unifund about the Main Action
    and sought defence costs and indemnity. Unifund denied coverage.

[7]

On August 31, 2010, the Aitkens brought this application claiming, in
    addition to other relief, a declaration that Unifund owes them a duty to defend
    them in the Main Action and indemnify them for any damages they were found to owe. 
    On January 26, 2011, before the application was heard on February 18, 2011, the
    plaintiff in the Main Action amended the statement of claim making no changes
    to the facts.  Essentially, the pleading was amended by re-labeling most of the
    alleged misconduct as being negligent rather than intentional.

B.

Reasons of the application judge

[8]

Before the application judge, Unifund raised three main arguments as to
    why there was no coverage.  First, the cause of action against the Aitkens advanced
    in the original pleading was one based on intentional wrongdoing.    Since
    intentional misconduct was not covered by the policy, Unifund had no duty to
    defend or indemnify.  The amendments to the statement of claim were nothing
    more than an attempt to access insurance and should be disregarded.  Second,
    Unifund submitted that two exclusions in the policy applied.  The policy
    excluded coverage for claims based on damage to property owned, used, occupied,
    leased or rented by the policyholder and also those involving damages arising
    from breach of contract. Finally, Unifund contended that the Aitkens were in
    breach of the policy due to their failure to provide timely notification of the
    Main Action.

[9]

At the outset of her analysis, the application judge identified the
    following controlling principles with which the parties took no issue:

(a)   In
    circumstances where there is a question about whether the plaintiff has drafted
    his claim in a way that seeks to turn intention into negligence merely to gain
    access to insurance coverage, the court is entitled to look beyond the wording
    in the pleadings to ascertain whether it is either a manipulative or a
    derivative claim that is subsumed in the intentional tort:
Non-Marine
    Underwriters, Lloyds of London v. Scalera
, [2000] 1 S.C.R. 551, at paras.
    81-85.

(b)   The insured
    bears the onus of establishing that the allegations made by the plaintiff, if
    proved, possibly bring the claim within "the four corners" of the
    relevant policy.  If this threshold is met, the onus then shifts to the insurer
    to show that the claim falls outside coverage because of an applicable
    exclusion:
A.R.G. Construction Corp. v. Allstate Insurance Co. of Canada
(2004), 73 O.R. (3d) 211 (S.C.).

[10]

The
    application judge first dealt with Unifunds submission that the policy does
    not cover the loss.  This argument is based on the provisions in the policy
    that Unifund will pay all sums which you become legally liable to pay as
    compensatory damages because of unintentional bodily injury or property damage
    and will not cover bodily injury or property damage caused by an intentional
    or criminal act.  Unifund contended that the amended claim should be
    disregarded as derivative of the claim for intentional misrepresentation and
    that the real substance of the claim was as originally pleaded.

[11]

In
    his analysis of Unifunds argument that the Aitkens were not covered by the
    policy given the nature of the wrongdoing upon which the plaintiff relied in
    support of his claim for damages, the application judge held that until the original
    statement of claim was amended  the policy did not cover the loss.  As noted by
    the application judge, the Aitkens conceded this point.

[12]

In
    rejecting Unifunds argument that the amended claim should be ignored on the
    basis that it was manipulative and derivative, the application judge started
    with the legal premise that insurers have a duty to defend if there is a mere
    possibility that the claim falls within the scope of the insurance policy.

[13]

Then,
    after finding no evidence that the plaintiff in effect artificially amended his
    pleading for the sole purpose of accessing insurance, the application judge
    considered the respondents argument that the claim in negligence, that became
    the focus of the Main Action through the amended pleading, was derivative of
    the claim in intentional misconduct set out in the initial statement of claim. 
    It did not change the nature of the cause of action against the Aitkens and therefore
    should be ignored.

[14]

The
    application judge analyzed Unifunds argument with reference to the decision in
Scalera
. At para. 85, Iacobucci J. held that when both intentional and
    unintentional torts are pleaded, the court must determine:

. . . whether the harm allegedly inflicted by the negligent
    conduct is derivative of that caused by the intentional conduct. In this
    context, a claim for negligence will not be derivative if the underlying
    elements of the negligence and of the intentional tort are sufficiently
    disparate to render the two claims unrelated. If both the negligence and intentional
    tort claims arise from the same actions and cause the same harm, the negligence
    claim is derivative, and it will be subsumed into the intentional tort for the
    purposes of the exclusion clause analysis. If, on the other hand, neither claim
    is derivative, the claim of negligence will survive and the duty to defend will
    apply.

[15]

The
    application judge compared the original claim and the amended claim and noted
    the various ways in which the alleged misconduct of the Aitkens had been
    pleaded.  She concluded that one or more of the Plaintiffs claims could
    trigger indemnity and Unifund therefore had a duty to defend unless it could
    demonstrate the application of an exclusion clause.

[16]

The
    application judge then turned to Unifunds argument that the claim was excluded
    because the property had been owned by the Aitkens or alternatively was based
    on breach of contract.

[17]

The
    policy contained the following exclusions:

We do not insure claims made against you arising from:

1.

liability you
    have assumed by contract unless your legal liability would have applied even if
    no contract had been in force, but we do insure claims made against you for the
    legal liability of other persons in relation to your premises that you have
    assumed under a written contract;

2.

damage to
    property
owned
by an insured;

3.

damage to
    property
used, occupied, leased, rented

by or in the care,
    custody or control of an Insured.... [emphasis added]

[18]

Unifund
    argued that the word owned in the exclusion clause clearly referred to the
    past tense. Since the Aitkens had owned the property in the past, the exclusion
    applied.

[19]

The
    application judge rejected this argument.  She read the word owned as phrased
    in the present tense saying  the exclusion applies if the property was
currently
owned, used, occupied or leased by the insured at the time of the
    occurrence. (emphasis in original)

[20]

The
    application judge did not address whether the exclusion for contractual
    liability applied.  However, her disposition suggests that either this was not
    pressed in the appellants argument or that she rejected it.

[21]

Finally,
    the application judge found no merit in Unifunds submission that the policy
    was void for the Aitkens failure to give timely notice.  She reasoned that
    when the Main Action was commenced, Unifund would have denied coverage because
    the damages were claimed as a result of intentional acts that were not covered
    by the policy. The Aitkens notified Unifund as soon as they discovered that the
    plaintiff in the Main Action intended to amend the pleadings to include negligence. 
    They therefore acted prudently. Furthermore, Unifund was not prejudiced by the
    timing of notice since it still had the opportunity to engage counsel of choice
    and amend the statement of defence.

C.

issues

[22]

In
    this appeal Unifund raises the same issues as it did before the application
    judge, except for the application of the contractual liability exclusion
    clause, which the appellant abandoned in the course of argument of this appeal.

[23]

Unifund
    therefore argues that the application judge erred in:

1.    failing
    to find that the claim for negligent misrepresentation in the Main Action was
    derivative of the claim for intentional misrepresentation;

2.    failing
    to find that the claims were excluded as the property was owned by the Aitkens
    in the past; and

3.    failing
    to find that the Aitkens lost their coverage by their delay in notifying Unifund
    of the Main Action claim.

D.

ANALYSIS

(1)

Derivative Claims

[24]

An
    insurer has a duty to defend if the pleadings allege facts which, if true,
    would require the insurer to indemnify the insured:
Monenco Limited v.
    Commonwealth Insurance Company
, 2001 SCC 49, [2001] 2 S.C.R. 699, at para. 28. If there is
    any possibility that the claim falls within the policy coverage, the insurer
    must defend:
Nichols v. American Home Assurance Co
.
, [1990] 1 S.C.R. 801, at
    p. 810.


[25]

As
    noted above, the policy only covers damage to property that is found to have
    been caused by unintentional conduct. On appeal, Unifund continues to maintain that
    the amended claim against the Aitkens based on negligent misrepresentation is
    derivative of the cause of action upon which the original claim was based, intentional
    misrepresentation.

[26]

I
    would not give effect to this ground of appeal.

[27]

Manipulation
    of pleadings in the insurance context was considered by the Supreme Court in

Scalera
. Iacobucci J. held that, when determining the scope of an
    insurers duty to defend, courts must take the factual allegations as pleaded,
    but then ask which of the plaintiffs legal claims could potentially be
    supported by those factual allegations (at para. 83). According to Iacobucci
    J., at para. 84,:

[A] plaintiff may draft a statement of claim in a way that
    seeks to turn intention into negligence in order to gain access to an insurers
    deep pockets...A court must therefore look beyond the labels used by the
    plaintiff, and determine the true nature of the claim pleaded. It is important
    to emphasize that at this stage a court must not attempt to determine the merit
    of any of the plaintiffs claims. Instead, it should simply determine whether,
    assuming the veracity of all the plaintiffs factual allegations, the pleadings
    could possibly support the plaintiffs legal allegations.

[28]

Iacobucci
    J. further stated that, if negligence and intentional tort claims arise from
    the same actions and cause the same harm, the negligence claim will be
    derivative of the intentional tort for the purpose of the exclusion clause
    analysis. However, a plaintiff

s decision to plead in
    the alternative does not preclude the insurers duty to defend (at para. 85).
    See also
Cooper v. Farmers Mutual Insurance Co.
(2002), 59 O.R. (3d)
    417 (C.A.).

[29]

I
    would also note that the general factual situation of this case, involving
    representations made on the sale of a home, can potentially generate claims both
    for fraudulent misrepresentation and negligent misrepresentation: see
Krawchuk
    v. Scherbak
, 2011 ONCA 352, 279 O.A.C. 109.

[30]

The
    focus of the courts inquiry is not the labels attached to the claims but
    whether the facts as pleaded, if proven true, would require Unifund to
    indemnify the Aitkens. In this case, the plaintiff, in his amended claim, has advanced
    various possibilities relating to the Aitkens state of mind when making the
    alleged  misrepresentations  from making them deliberately, knowing they were
    false or making them carelessly.  As noted by the application judge, the facts
    set out in the amended pleading, if proven, could support a finding either of
    negligent or intentional misconduct.  Since the concern is not with whether the
    pleadings are designed to generate insurance coverage, only with the facts as
    pleaded, I agree with the application judge that the claim for negligent
    misrepresentation is not derivative of the claim for intentional
    misrepresentation:
Scalera,
at para. 86.

[31]

Accordingly,
    I would not give effect to this ground of appeal.

(2)

The Exclusion for Damage to Property Owned,
    Used, Occupied or Leased by the Insured

[32]

In
    order to be effective, an exclusion clause must clearly and unambiguously
    exclude coverage:
Progressive Homes Ltd. v. Lombard General Insurance Co.
    of Canada
, 2010 SCC 33, [2010] 2 S.C.R. 245, at para. 51.


[33]

Unifund
    relies on the verb tense used in the exclusion clause set out above.  It argues
    that since the clause is written in the past tense and the Aitkens owned the
    house at the time of the alleged misrepresentations, the exclusion clause
    applies and the policy does not cover the loss.

[34]

In
    advancing this argument, Unifund relies on the reasoning in

Poplawski v.
    McGrimmon
, 2010 ONSC 108, 100 O.R. (3d) 458, affd 2010 ONCA 655,
    [2010] I.L.R. I-5057 in which, as in this case, a purchaser of a home sued the
    vendor who was insured under a homeowners insurance policy. The insurance
    policy contained an exclusion clause that contained the following wording: You
    are not insured for claims made against you arising from damage to property

you
    own, use, occupy or lease
 (emphasis added). The motion judge found
    that the insurer had a duty to defend as the exclusionary clause was phrased in
    the present tense, noting, however, at para. 41, that had the past tense been
    employed in the exclusionary words, the Defendants would be denied coverage.

[35]

This
    court agreed with the lower court, holding, at para. 2, that the exclusion
    clause did not apply:

The property here is not owned by the respondent although it
    once was. The exclusion cannot be read as if it was written both in the present
    tense and the past tense. It is in the present tense only.

[36]

In
Hector v. Piazza
, 2012 ONCA 26, 108 O.R. (3d) 716, this court
    considered an exclusion clause with wording virtually identical to the present
    case.  In
Hector
, the purchaser of a building sued the previous
    owner.  The vendor was insured by an insurance policy in which damage to
    property owned or occupied by or rented to the Insured was excluded from
    coverage. The insurer argued that owned unambiguously referred to the past
    tense.

[37]

The
    application judge held that the insurer had not met its burden of demonstrating
    that the policy clearly and unambiguously excluded coverage. This court agreed,
    saying, at para. 15, that:

Property owned by the insured can grammatically refer to
    property which is now owned or which was previously owned. Words take their
    meaning from the context in which they are used. In the case before us, the
    words surrounding the word owned...can all be read in the present tense. They
    do not exclusively relate to the past tense.

[38]

First,
    I agree with the application judge that owned may be interpreted in two ways;
    the past tense or the present tense.  Second, I agree with this courts approach
    in
Hector
.  The task is to go beyond a simple consideration of the
    verb tense and consider context and common parlance in interpreting the wording
    of contracts.

[39]

The
    wording of this exclusion clause was not like that considered in
Poplawski
,
    which was worded unambiguously in the present tense. Rather, the wording of the
    exclusion clause in this case is virtually identical to that in

Hector
.
    In the light of the two acceptable interpretations of the clause, the policy
    cannot be said to unambiguously exclude coverage. I would therefore not give
    effect to this ground of appeal.

(3)

Breach of Policy
 Late
Notice

[40]

The
    policy provides that [w]hen an accident or occurrence takes place you must
    promptly give us notice (in writing if requested by us).

[41]

The
    Main Action was commenced in September 2009. The Aitkens notified Unifund in
    March 2010, six months later. By that time, several steps had been taken in the
    action, including the delivery of the statement of defence and the holding of the
    first portion of examinations for discovery.

[42]

As
    previously noted, initially it was conceded that the claim advanced in the Main
    Action would not trigger insurance coverage.  As soon as the Aitkens became
    aware that the plaintiff in the Main Action was planning on amending the claim
    in a way that would attract coverage, they notified Unifund promptly. In these
    circumstances I see no breach of the policy.

E.

DISPOSITION

[43]

For
    these reasons, I would dismiss the appeal.

[44]

Since
    I would hold that the Aitkens are entitled to a defence from Unifund at no cost
    to them, I am of the view that they are also entitled to their costs of this
    appeal on a full indemnity basis until Unifund takes over the defence of the
    Main Action:
Godonoaga (Litigation Guardian of) v. Khatambakhsh
(2000), 50 O.R. (3d) 417 (C.A.).

[45]

I
    would therefore award costs in favour of the Aitkens on a full indemnity basis
    fixed in the amount of $25,000 including disbursements and applicable taxes.

Released:

GE                                                  Gloria
    Epstein J.A.

SEP 25 2012                                    I agree
    S.E. Lang  J.A.


I agree Alexandra Hoy


